                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

UNITED STATES OF AMERICA ex rel.                 )
JOLIE JOHNSON et al.,                            )
                                                 )
Relators,                                        )
                                                 )
v.                                               )   Civil Action No.
                                                 )   4:16-cv-290-WTM-JEG
BETHANY HOSPICE AND PALLIATIVE                   )
CARE OF COASTAL GEORGIA, LLC.                    )
et al.,                                          )
                                                 )
Defendants.                                      )
                                                 )



               JOINT LIMITED SCHEDULING AND DISCOVERY ORDER

       Relators Jolie Johnson and the Estate of Debbie Helmly and Defendant Bethany Hospice

and Palliative Care of Coastal Georgia, LLC hereby submit this Proposed Joint Limited

Scheduling and Discovery Order pursuant to this Court’s Order dated May 2, 2019. The parties,

through respective counsel, met and conferred on May 8, 2019 and agreed as follows:

      1.       Proposed Discovery Schedule and Cut-Off Date

       The Parties hereby propose the following discovery schedule regarding Relators

retaliation claim:

       Responses to Relator Johnson’s First Request for Production of Documents to Defendant

       Bethany Hospice and Palliative Care of Coastal Georgia, LLC (f/k/a Bethany Hospice of

       Coastal Georgia, LLC) will be due June 3, 2019.

       New discovery related to the retaliation claims may be served on or after June 3, 2019.

       Fact discovery cut-off date is December 15, 2019.

       Expert discovery period to begin on December 18, 2019.
        Deadline to disclose affirmative experts and exchange expert reports is December 18,

2019.

        Deadline to depose affirmative experts is January 31, 2020.

        Deadline to disclose rebuttal experts is February 27, 2020.

        Expert discovery period to end on March 31, 2020, by which date rebuttal expert

depositions are to be completed.

        Deadline to file dispositive motions is May 1, 2020.

        Any motions to exclude expert testimony pursuant to the Federal Rule of Evidence 702

and/or Daubert v. Merrell Dow. Pharm., Inc., 509 U.S. 579 (1993) shall be filed within 21 days

after the Court’s ruling on the last pending motion for summary judgment.

        If no summary judgment motion is filed by the date that dispositive motions are due, then

any Daubert motions shall be filed within 21 days after the due date for filing dispositive

motions. If an evidentiary hearing is necessary for the resolution of a Daubert motion, the party

requesting the hearing shall file a written request for hearing at the time of the filing of the

motion or the response to the motion.

        2.     Electronically Stored Information

        The parties have discussed discovery of electronically stored information [“ESI”]. The

parties acknowledge their obligation to take reasonable and proportionate steps for preserving

relevant and discoverable ESI within their possession, custody, or control. The parties

acknowledge, further, that requests for ESI, and responses to those requests, must be reasonably

targeted, clear, and as specific as practicable. The parties agree to disclose or produce all

requested, potentially relevant and reasonably accessible electronic information. The parties

have resolved to work cooperatively to resolve any issues related to the discovery of ESI and




                                                -2-
have agreed to make reasonable efforts to minimize the expense of discovery. To the extent that

ESI is subject to discovery requests, the parties agree to produce copies of all documents,

including electronically stored information, in TIFF or other similar "flattened" format

compatible with standard litigation support software databases unless the requesting party

specifically requests production in native format, specifying the categories of electronically

stored information to be so produced. However, the parties do not waive their rights to specify

forms of production or to object to such requests as provided in the Federal Rules of Civil

Procedure.

       Documents that cannot be produced in TIFF format will be produced in native format.

To the extent documents are produced in native production, no metadata will be wiped or

modified in production. Subject to the Parties’ right to object to key words, proportionality, or

the scope of discovery, the parties will work together to agree upon search terms and if a

document is a "hit" on a search term and is otherwise not objectionable and not privileged, it

will be produced.

       The parties agree to work together to determine appropriate methodologies for

identifying ESI, eliminating duplicative ESI, and developing filters or keywords for searches.

      3.      Privilege Logs

       If privilege is asserted in response to a request for production and the requesting party

asserts that the response does not comply with Rule 26(b)(5)(A), privilege logs will be produced

within 20 days by the responding party.

      4.      Discovery Limitations

In accordance with the Court’s Order dated May 2, 109 (ECF No. 93), neither discovery on the

alleged kickback scheme nor any discovery that the parties reasonably believe would be




                                              -3-
                                                    



duplicative of potential future discovery of the alleged kickback scheme will occur at this

juncture until further order from the Court. In order to comply with the Court’s instruction in

this regard, the parties have agreed as follows:

               a.       Depositions

       Pending a ruling on the Motion to Dismiss the kickback claims set forth in the Second

Amended Complaint and ruling on any subsequent Motions to Dismiss kickback claims, the

parties agree to cooperate as to the sequence and timing of individual depositions in order to

attempt to avoid individuals being deposed separately in the retaliation case and potentially again

in the kickback case.

       The parties agree to 15 depositions per side.

       The parties have agreed that 30(b)(6) depositions will last up to 12 hours.

               b.       Interrogatories

       The parties agree to 30 interrogatories per side.

DATED this 9th day of May 2019.

                                                        Respectfully Submitted,

/s/ Mike Bothwell                                   /s/ James L. Roberts, IV
Bothwell Law Group                                  James L. Roberts, IV
Georgia Bar No. 069920                              Georgia Bar No. 608580
304 Macy Drive                                      Post Office Box 21828
Roswell, GA 30076                                   Saint Simons Island, Georgia 31522
mike@whistleblowerlaw.com                           (912) 638-5200 (main)
                                                    (912) 638-5300 (fax)
Counsel for Relators                                jroberts@robertstate.com
Jolie Johnson and The                               Counsel for Defendants
Estate of Debbie Helmly




                                                   -4-
       The Court approves and adopts the parties’ foregoing submitted discovery plan and

scheduling order, as amended by the Court, and makes it the Order of the Court.

       SO ORDERED, this 13th of May, 2019.




                                              -5-
